Case: 16-11993   Date Filed: 05/08/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11993
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:15-cr-14077-RLR-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

ALDRICK JAMES LOTT,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (May 8, 2017)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
                  Case: 16-11993       Date Filed: 05/08/2017   Page: 2 of 3


         Aldrick James Lott raises three arguments aimed at demonstrating that the

district court erred in sentencing him. He maintains the district court erred by (1)

enhancing his sentence pursuant to the Armed Career Criminal Act, 18 U.S.C. §

924(e)(1), because he had no violent felonies or serious drug offenses; (2)

improperly relying on non-Shepard 1 documents when sentencing him; and (3)

improperly enhancing his sentence with convictions that were neither charged in

the indictment nor proven beyond a reasonable doubt. Upon review, we affirm.

         Mr. Lott concedes that this Court’s binding precedent forecloses the

argument that his prior convictions for possession of cocaine with intent to

distribute (in violation of Fla. Stat. § 893.13(1)) do not qualify as serious drug

offenses under the ACCA. See United States v. Smith, 775 F.3d 1262, 1268 (11th

Cir. 2014). He also acknowledges that his conviction for resisting arrest with

violence (in violation of Fla. Stat. § 843.01) qualifies as a violent felony under the

elements clause of the ACCA. See United States v. Hill, 799 F.3d 1318, 1323

(11th Cir. 2015).         Although Mr. Lott believes Smith and Hill were wrongly

decided, we are bound by those decisions.

         Binding precedent also bars Mr. Lott’s argument that the prior convictions

used to enhance his sentence had to be charged in the indictment and proven

beyond a reasonable doubt at trial. See, e.g., Smith, 775 F.3d at 1265 (“The


1
    Shepard v. United States, 544 U.S. 13 (2005).


                                                    2
              Case: 16-11993      Date Filed: 05/08/2017   Page: 3 of 3


Constitution does not require that the government allege in its indictment and

prove beyond a reasonable doubt that [a defendant] had prior convictions for a

district court to use those convictions for purposes of enhancing a sentence.”)

(alterations and quotation marks omitted). So we reject that argument too.

      Finally, there is no evidence supporting Mr. Lott’s contention that the

district court improperly relied on non-Shepard documents at sentencing to

determine whether his prior convictions qualified as predicates under the ACCA.

This claim is predicated on the argument that this Court’s published cases wrongly

concluded that his Florida convictions categorically qualify under the ACCA. See

Hr. Tr., D.E. 69, at 6–11. The district court, however, merely followed these

binding Eleventh Circuit cases.

      AFFIRMED.




                                          3